Citation Nr: 1509450	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant is a Veteran that served on active duty from March 1962 to October 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winston -Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).

In August 2013, the Board denied an increased disability rating for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to TDIU for further development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum decision, the Court affirmed the Board's August 2013 decision and remand. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of August 2013 the RO was requested to obtain a new VA examination to obtain an opinion as to whether the Veteran's service connected disabilities, which included PTSD, diabetes mellitus, diabetic neuropathy of all four extremities, bilateral diabetic retinopathy, and erectile dysfunction, alone or in combination and without consideration of age and nonservice-connected disabilities, preclude him from engaging in substantially gainful employment.  A complete rationale was to be provided for either favorable or unfavorable opinions.

The Veteran was afforded a VA examination in October 2013.  However, the examination did not address the service connected PTSD.  Moreover, the examiner provided only individual opinions as to whether each of the service connected disabilities interfered with the Veteran's ability to work.  No opinion was provided regarding the impact of the PTSD on the Veteran's employability and the examiner did not provide an opinion which considered all of the service connected disabilities in combination.  Finally, a complete rationale was not provided for the opinions.  Therefore, the Board finds that there was not substantial compliance with the Board's August 2013 remand and the claim must be remanded once again for full compliance. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule additional appropriate VA compensation examinations to obtain a medical opinion concerning whether the Veteran's service-connected disabilities (PTSD; diabetes mellitus; diabetic neuropathy of all four extremities; bilateral diabetic retinopathy; and erectile dysfunction), alone or in combination and without consideration of age and nonservice-connected disabilities, preclude him from engaging in substantially gainful employment.  It is noted that only an additional psychiatric examination may be needed.  

In making this determination, the examiner must consider the effect that all of the service-connected disabilities in combination have on employability.  An opinion as to employability considering each of the service connected disabilities independently will not be considered adequate. 

The examiner(s) must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then, based on the results of this additional VA examination and any other additional evidence submitted or otherwise obtained, readjudicate the TDIU claim.  If this claim is not granted to his satisfaction, send him another a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




